Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Response to Amendment
As a result of the amendments to the claim, the 112(d) rejection over claim 21 has been withdrawn due to cancellation of the claim. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-20, 22-35 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites a Markush group that includes citric acid; however, citric acid is already required by Claim 1. Therefore the claim is indefinite because it is not clear if citric acid is required or not. Appropriate corrections are required. 
Regarding Claim 17, the claim recites comprising citric acid which is already required by Claim 14. Therefore the claim is indefinite because it is not clear if Claim 17 is referring to the same or different citric acid.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 17, 20, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claims all recite an absorbent material comprising “a gel forming polymer and a mineral composition”; however, the independent claims which the claims depend on already recite comprising carboxymethylcellulose (CMC) and clay, where CMC is construed to be a gel forming polymer as identified by Brander’114 (paragraph 35) and clay is construed to be a mineral. As a result, the dependent claims fail to further limit the independent claim and also recites a limitation broader than the claim of which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, 16-20, 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  Barton (US 2017/0088297), Brander (US 2003/0057114, hereon referred to as “Brander ‘114”), Brander (US 2008/0175965, hereon referred to as “Brander ‘965”) and evidenced by Aguinaldo (5 Characteristics That All Fish Have in Common). 
Regarding Claims 1 and 5, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material (19), and
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible finfish materials, and does not disclose the recited absorbent material composition. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to seafood including fish (see paragraph 91). The term “fish” used by Vaughn is construed to generally refer to common fish products such as salmon for example, and thus necessarily includes “finfish”. Also, according to evidentiary reference Aguinaldo, fins are an almost universal characteristic of fish (see section 5). 
Therefore, since fishes are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store finfish in the packaging of Brander ‘295 to control its exudate within the packaging. 
As to the absorbent material, Brander’114 is further relied on to teach packaging configured to absorb excess liquid exuded from food products (paragraph 3) containing an absorbent material comprising about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35), about 10-90% clay (paragraph 38), about 1-8% salt having at least one trivalent cation (paragraph 39), and citric acid (also required by Claim 5, see paragraph 26). Brander’965 is further relied on to teach similar absorbent compositions comprising citric acid as a non-volatile antimicrobial agent, wherein the citric acid is presented in an amount from 0.5 to 15% (paragraph 52) for providing the requisite antimicrobial protection. Therefore, since Brander ‘295, Brander ‘114, and Brander ‘965 are all directed to similar absorbent compositions for preserving food, it would have been obvious to one of ordinary skill in the art to substitute or combine equivalents known for the same purpose (See MPEP 2144.06). It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”. 
Brander ‘295 discloses a lid to seal the storage container (11), but is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), particularly fresh fish (paragraph 3), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh fish presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible finfish material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claims 4 and 20, while Brander’295 teaches an absorbent material that may be a polymeric substance (Brander ‘295 Col. 5, Ln. 9-14), he is silent to specifically gel-forming polymers and a mineral composition. However, Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a combination of a gel-forming polymer and a mineral composition (paragraph 34). Brander’114 also discloses that the absorbent material achieves improved absorption capacity and exhibits minimal syneresis (paragraph 42). 
Therefore, since both Brander ‘114 and Brander ‘295 uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
Regarding Claim 6, Barton is further relied on to teach wherein the oxygen permeable material is an oxygen permeable lidding film (film 18). It is also noted that Brander’295 also utilizes lidding films (protective wraps, col 5, lines 1-5). 
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12, Brander’295 further teaches wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material (see figures 1, 3, and 4).
Regarding Claim 13, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination with respect to Brander ‘295 discloses a method of packaging and preserving comestible finfish material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible finfish material into the reservoir, the reservoir comprising an absorbent material (19), 
the absorbent material being a mixture comprising: 
	iv. 80% by weight of the mixture of a CMC and/or a salt thereof (paragraph 35 of Brander ‘114); 
	v. 8% by weight of the mixture of clay (paragraph 38 of Brander ‘114); 
	vi. 3% by weight of the mixture of a soluble salt having at least one trivalent cation (paragraph 39 of Brander ‘114); and 
	vii. 9% by weight of the mixture of citric acid (paragraph 52 of Brander ‘965); 
b. placing the comestible finfish material in the product containing space atop the platform, the comestible finfish being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible finfish material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the lid to provide a sufficient bidirectional exchange of oxygen for the comestible finfish material (see Barton as applied in the rejection of Claim 1), wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material.  As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”.
Regarding Claim 16, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed or vacuumed product containing space.
Regarding Claim 17, the claim is rejected for reasons discussed in Claims 4 and 5. 
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the combination primarily relying on Brander’295, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible finfish material stored in a product containing space within the storage container, the storage container comprising a base and a sidewall extending upwardly from the base, the sidewall terminating at a peripheral edge surrounding a container opening (container 12 of Brander’295), the base and sidewall together defining an internal compartment having the product containing space and a support structure (tray 10 of Brander’295), the support structure defining a platform for supporting the comestible finfish material, the internal compartment further comprising a reservoir below the platform, the reservoir being configured to retain liquid, the platform and/or support structure being configured to direct liquid exuded from the comestible finfish material to the reservoir (Col. 6, Ln. 14-24 of Brander’295), the storage container comprising an absorbent material in the reservoir (19 of Brander’295), the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295), the absorbent material being a mixture of: 80% by weight of the mixture of a CMC and/or a salt thereof (paragraph 35 of Brander ‘114); 8% by weight of the mixture of clay (paragraph 38 of Brander ‘114); 3% by weight of the mixture of a soluble salt having at least one trivalent cation (paragraph 39 of Brander ‘114); and 9% by weight of the mixture of citric acid (paragraph 52 of Brander ‘965); 
the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible finfish material within the product containing space (see modification of Barton as applied in Claim 1), wherein: the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible finfish material; a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material (Fig. 1, 3 and 4); no vacuum is provided within the product containing space; and the product containing space has an internal pressure equal to an external pressure of an ambient environment surrounding the container (that is, since Barton discloses a breathable film cover, it is construed that the internal pressure is equal to an external pressure). As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”.
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claims 24-35, Brander ‘114 further teaches wherein the clay is bentonite and the soluble salt having at least one trivalent cation is potassium aluminum sulfate (paragraph 36 and 39).


Claims 11, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not wrapped directly onto the comestible finfish material (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible fish product (paragraph 53) is stored. It is apparent in Fig. 2 that the lidding film is not “wrapped directly onto the comestible finfish material”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Response to Arguments
 The arguments in the reply filed 10 May 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues that the prior art do not teach or suggest a composition having “8%” by weight of clay. However, Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”.
Applicant argues that there is no evidence in the record to such that the prior art can exhibit the specific claimed extended shelf-life of the comestible finfish material. However, the arguments are not persuasive because one of ordinary skill in the art can reasonably expect at least some extension in shelf-life. That is, Brander’295 explicitly recite a package for extending the shelf-life of meat products by separating the meat product from its exuded liquid (see abstract and Col. 3, Ln. 28-34). In fact, Brander’295 recognizes that excess moisture causes premature spoilage of food by creating a favorable environment for  the growth and reproduction of microorganism (Col. 1, Ln. 24-30). Vaughn is also directed to a package that separates liquid from meat products which includes seafood such as fish (see paragraph 91). Vaughn is therefore construed to also provide a package which extends the shelf-life of the food product stored therein. Also, each component of the composition in their respective quantities have been utilized in the art for the similar purpose of providing an absorbent material for exuded liquid and/or reducing microbial growth (see abstract of Brander’295, Brander’114, and Brander’965). In view of the prior art, one of ordinary skill in the art can reasonably expect at least some extension of shelf-life of the finish product compared to a conventional package. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01). 
For these reasons, the prior art has been maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792